 



EXHIBIT 10.41

Agreement on Transfer of Ownership
Interest

concluded between:

the company Apron, s.r.o.
Id. No.: 47913304
having its seat at Sobolákova 309, 148 00
Praha 4, Kunratice,
     registered with the Commercial Register kept by the Municipal Court in
Prague, Section C, Insert No. 91956

acting by the company director Ing. Ivo Kravácek
(hereafter the “Purchaser“)

and

the company AESP, Inc.,
having its seat at 1810 N.E. 144th Street, North Miami, FL 33181, U.S.A.
     acting by the Chief Executive Officer Mr. Slav Stein
(hereafter the: “Transferor“)

(Transferor and Purchaser together referred to as “Contractual Parties”)

Preamble

From 17 September 1993 the Managing Director of the Purchaser has been
constantly the managing director of INTELEK spol. s r.o., having its seat at
Vlárská 953/22, 627 00 Brno, the Czech Republic, registered with the Commercial
Register kept by the Regional Court in Brno, Section C, Insert No. 12338, Id.
no.: 49446118 (hereafter the “Company”). Until 29 August 2001 the Managing
Director of the Purchaser was also the Company’s shareholder. The Purchaser
expressly declares that with regard to the above-mentioned, he is familiar both
with the Company as well as with all the Company’s

 



--------------------------------------------------------------------------------



 



business activities and relations, its economic status, including all of its
rights and duties.

On 14 January 2005 the Managing Director of the Purchaser and the Transferor
concluded a Letter of Intent, in which they expressed their intent to enter into
an agreement on transfer of ownership interest, based on which the Transferor
would transfer its ownership interest in the Company to the Managing Director of
the Purchaser. Contractual Parties agreed that the Purchaser will enter into
this contract instead of its Managing Director.

With regard to the above-mentioned, the Contractual Parties agreed within the
meaning of Sect. 115 Commercial Code on the following conditions of the transfer
of ownership interest from the Transferor to the Purchaser:

§ 1
Ownership interest



1.   The Transferor is the sole shareholder of the Company.   2.   The ownership
interest of the Transferor in the Company in the amount of 100 % corresponds to
the contribution into the registered capital of the Company in the amount of CZK
15,000,000. The registered capital of the Company has been fully paid up.

§ 2
Transfer of ownership interest, accession
to the Memorandum of Association and
declaration of the Transferor



1.   The Transferor hereby transfers to the Purchaser and the Purchaser hereby
accepts from the Transferor the entire

 



--------------------------------------------------------------------------------



 



    ownership interest in the Company.   2.   The Purchaser hereby becomes the
sole shareholder of the Company, holding an ownership interest representing 100
% of the registered capital of the Company, which corresponds to the
contribution into the registered capital of the Company in the amount of CZK
15,000,000.   3.   The Purchaser expressly declares that it accedes without
limitation to the Memorandum of Association of the Company in its current
wording and that it is familiar with the contents thereof.   4.   The Transferor
expressly declares that there are no third party rights hindering the transfer
of the ownership interest in the Company pursuant to this Agreement. The
Transferor further expressly declares that neither the Transferor nor its
employees have been acting on behalf of the Company prior to the execution
hereof without a knowledge of the Purchaser.   5.   The Transferor expressly
declares to indemnify the Purchaser without undue delay at the latest however
within 30 days from the demand for the payment for any and all potential claims
including legal costs in reasonable amount validly asserted against the
Purchaser or the Company by third parties concerning rights to the ownership
interest transferred pursuant hereto (in case of legal representation of the
Purchaser for the purpose of defense against potential claims, the Transferor
shall pay also an attorney’s retainer if required in reasonable amount within
the same period of time after receipt of the demand for payment as stipulated
above). The Purchaser undertakes to

 



--------------------------------------------------------------------------------



 



    take any and all measures for defense against any such potential claims.

§ 3
Consideration for the transfer of
ownership interest



1.   In return for the transfer of the ownership interest the Purchaser shall
provide to the Transferor a consideration in the amount of USD 940,000 (in
words: nine hundred forty thousand US dollars), hereafter the “Consideration”,
to be paid to the Transferor’s account no. XXXXXXXXXXXXXXX, kept with XXXXX
Bank, in the name of Advanced Electronic Support Products, Swift Code: SNTR US
3A, as follows:       a) the amount of USD 375,000 (in words: three hundred
seventy five thousand US dollars) at the latest within eighteen days following
the execution hereof,       b) the amount of USD 25,000 (in words: twenty five
thousand US dollars) at the latest within thirty days following the execution
hereof,       c) the amount of USD 540,000 (in words: five hundred forty
thousand US dollars) at the latest in 10 quarterly installments, each in the
amount of USD 50,000 (in words: fifty thousand US dollars), payable always on 1
January, 1 April, 1 July and 1 October of each calendar year; the first
installment is due on 1 July 2005, and by the eleventh installment amounting to
USD 40,000 (in words: forty thousand US dollars) due on 1 January 2008.

 



--------------------------------------------------------------------------------



 



    The Purchaser is entitled to pay the outstanding part of the Consideration
also prior than as stated above in this Para.       The Transferor undertakes to
issue a confirmation that an individual installment of the Consideration has
been paid within 15 days after such payment (the confirmation shall contain a
company’s stamp, signature and an account no., to which the installment has been
paid, the reason of the payment and the order of the Consideration installment).
A term for payment of the following installment of the Consideration shall be
postponed by the time, by which the issuing of the above-mentioned confirmation
has deferred.   2.   The Contractual Parties have further stipulated that the
Consideration shall be paid to the Transferor without withdrawal of any taxes,
fees or levies of whatever kind.   3.   The Contractual Parties have agreed for
the case of Purchaser’s delay with the payment of the Consideration an interest
rate amounting to 20 % p.a., where the interest shall start to run from the
tenth day of Purchaser’s delay with the payment of the Consideration. The
Contractual Parties agree as condition subsequent upon that this Agreement shall
become void from the beginning in the event that the Purchaser gets into delay
with the payment of the first installment of the Consideration mentioned in
Para. 1 lit. a) of this Section hereof for more than 10 days, whereas in such
case the Transferor shall return to Ing. Ivo Kravácek, birth no. 610920/1461,
resident at Dominikánské nám. 8, 602 00 Brno, (hereafter as “Ing. Kravácek”),
within

 



--------------------------------------------------------------------------------



 



    30 days the declaration of guarantee, issued by him in order to secure a
portion of the Consideration specified in Sect. 3 Para. 1 lit. c) hereof (see
Sect. 5 hereof).   4.   The Contractual Parties further stipulate that in case
the Purchaser gets into delay with the payment of any installment constituting
the Consideration by more than 30 days, and fails to make remedy for the delayed
payment even in the additional time-period of 30 days following the Transferor’s
written call for payment, then the Transferor is entitled to withdraw from this
Agreement. In such case the Transferor shall return to Ing. Kravá…ek within
30 days the declaration of guarantee, issued by him in order to secure a portion
of the Consideration specified in Sect. 3 Para. 1 lit. c) hereof (see Sect. 5
hereof). In case the Purchaser gets into delay with the payment of any two
consecutive installment of the Consideration specified in Sect. 3 Para. 1 lit.
c) hereof, the remaining part of the Consideration becomes due, if the Purchaser
fails to make remedy for the delayed payment even in the additional time-period
of 45 days following the Transferor’s written call for payment, in such case the
delay payment interest shall amount to 6 % p.a. from the unpaid balance of the
Consideration, commencing on the 46th day after the above mentioned written call
for payment.   5.   Should any third party raise with the court or similar body
towards the Purchaser any claim to the ownership interest on th Company which
the

 



--------------------------------------------------------------------------------



 



    Purchaser shall acquire pursuant hereto, the Purchaser shall pay the
outstanding installments of the Consideration into custody kept with JUDr.
Bohdan Hallada, notary seated at Praha 1, U PraÓné brány 1078/1, or with another
notary , in case the custody with the notary should not be possible. The funds
shall be released from the custody without undue delay after the decision in
such proceeding becomes final and valid, in the following way:       a) to the
Purchaser in the whole amount, in case it is decided, that the Purchaser is
obliged to deliver the ownership interest acquired pursuant hereto to a third
party,       b) to the Purchaser, in case it is decided, that the Purchaser is
obliged to pay any financial amount to the third party due to his / her claim to
the ownership interest in the Company to the extent determined by the court
ruling, whereas the remaining amount shall be paid to the Transferor, or      
c) to the Transferor, in case the proceeding shall end otherwise than stated in
lit. a) or b) above.       The funds shall also be released to the Transferor in
case the proceeding concerning the title to the ownership interest in the
Company is discontinued or the petition for the opening of the proceeding shall
be withdrawn. This, however applies only in case the ownership interest in the
Company remains in the ownership of the Purchaser and the Purchaser is not
obliged to pay to the third party the purchase price of the ownership interest
in the Company or its part.

 



--------------------------------------------------------------------------------



 



    The interest accrued on the funds in custody shall be paid to that
Contractual Party, to which the funds shall be released to from the custody. The
costs of the custody shall bear the Transferor. The Contractual Parties
undertake to conclude a custody agreement with the contents corresponding with
the above, if necessary.

§ 4
Effectiveness of transfer



1.   The Contractual Parties are bound by this Agreement as of the day of the
execution hereof. Following the execution hereof the Transferor is not entitled
to take any legal acts on behalf of the Company.   2.   The transfer becomes
effective towards the Company as of the day of the delivery hereof to the
Company.

§ 5
Guarantee for Payment of Consideration

In order to secure the Purchaser’s payment of a portion of the Consideration
specified in Sect. 3 Para. 1 lit. c) hereof in the amount of USD 540,000 to the
Transferor, Ing. Ivo Kravácek shall make a declaration of guarantee, which shall
form an inseparable part of this agreement.

 



--------------------------------------------------------------------------------



 



§ 6
Submission of the petition for the
registration of the transfer of ownership
interest with the Commercial Register



1.   A petition for the registration of the transfer of ownership interest
pursuant this Agreement shall be filed by the Purchaser, for which the
Transferor shall provide the Purchaser with all necessary co-operation, with
respect to the Para. 2 of this Section.   2.   Together with the execution
hereof the Parties and the Company shall sign a petition for the entry of the
transfer of the ownership interest pursuant to this Contract into the Commercial
Register. This petition shall be kept together with four counterparts hereof
(two for the ter Purchaser and two for the Commercial Register) in custody with
JUDr. Thu Nga HaÓkovcová, advocate seated at Ovocný trh 1096/8, 110 00 Praha 1,
(hereafter the “Trustee”), from which the documents shall be released to the
Purchaser immediately after the Trustee receives from the Purchaser an original
copy of the bank account statement of the Purchaser, from which it would be
obvious that the first installment of the Consideration mentioned in the
Section 3 Para. 1 lit. a) hereof has been credited from the Purchaser’s account
to the account of the Transferor mentioned in the Section 3 Para. 1 hereof, or
if the Trustee receives from the Transferor a confirmation that it may release
the documents to the Purchaser. The Contractual Parties and the Trustee shall
conclude an agreement regarding the custody of the above mentioned documents.
The costs of the custody shall be borne by the Transferor.

 



--------------------------------------------------------------------------------



 



§ 7
Other provisions

     The Purchaser is entitled to use the designation Signamax or a designation
interchangeable therewith in relation to the Company or any other third party
only upon previous written consent of the Transferor.

§ 8
Secrecy, Press announcement



1.   The parties mutually undertake to preserve strict secrecy as towards third
parties concerning the contents of this Agreement, and only to divulge the same
in so far as they are obliged to do so by law.   2.   The parties shall,
immediately following the signature of this Agreement, agree upon the content of
notifications to the mass media and to Customers of the Company concerning the
conclusion of this Agreement.

§ 9
Delivery of Notifications

Written notifications for the Contractual Parties shall be delivered to the
addresses of the Parties as indicated herein unless the Parties inform each
other in the above-mentioned manner of a different mailing address.

§ 10
Priority of the Agreement

     The agreements of the Contractual Parties stipulated herein shall prevail
over

 



--------------------------------------------------------------------------------



 



any and all previous agreements of the Parties relating to the transfer of the
ownership interest in the Company from the Transferor to the Purchaser, namely
over the Letter of Intent referred to in the Preamble hereof.

§ 11
Final provisions



1.   This Agreement has been made out in six counterparts, of which each the
Transferor shall receive two copies and four copies shall be kept in custody
with the Trustee pursuant to Section 6 Para. 2 hereto. In case of discrepancies
between the individual language versions, the Czech version shall prevail.  
2.   In case any provisions of this Agreement become ineffective or are missing,
the effectiveness of the other provisions shall remain unaffected. Instead of
the valid or missing provision a provision shall be deemed to have been agreed
upon, which by sense and intention comes closest to the ineffective or missing
provision.   3.   This Agreement is governed by the laws of the Czech Republic.
In case a court action shall be raised, the competent court to decide the case
shall be the general court in the place of the Company’s seat at the time when
the statement of action is filed.

Signed in Prague on March 4, 2005

/s/ Slav Stein


--------------------------------------------------------------------------------

AESP, Inc.
Slav Stein
Chief Executive Officer

/s/ Ivo Kravacek


--------------------------------------------------------------------------------

Apron s.r.o.
Ivo Kravacek
Managing Director

/s/ Ivo Kravacek


--------------------------------------------------------------------------------

INTELEK spol. s.r.o.
IVO Kravacek
Company Director

 